Exhibit 10.4

Dated the 4 day of February 2011

LIONBRIDGE INTERNATIONAL

(FORMERLY KNOWN AS LIONBRIDGE TECHNOLOGIES IRELAND)

Landlord

DENIS O’BRIEN, MARY LAWLOR, MICHEL FORST, KIERAN MULVEY, NOELINE BLACKWELL,
DAVID

SYKES, MARIA MULCAHY, HINA JILANI, JIM CONWAY AND JAMES CAVALLARO as Trustees of
FRONTLINE THE INTERNATIONAL FOUNDATION FOR THE PROTECTION OF HUMAN RIGHTS
DEFENDERS TRUST

Tenant

SUB-LEASE

Second Floor

Grattan House

Temple Road

Blackrock

County Dublin

Daniel Spring & Co

50 Fitzwilliam Square

Dublin 2

 

1



--------------------------------------------------------------------------------

THIS SUB-LEASE dated the 4 day of February 2011

BETWEEN

LIONBRIDGE INTERNATIONAL (Registered No. 144185) having its registered office at
3 West Pier Business Campus, Dun Laoghaire, Co Dublin (the “Landlord” which
expression shall include whoever for the time being owns the interest in the
Property (as set out at clause 2.2 hereof) which gives the right to possession
of it when this Lease ends)

AND

DENIS O’BRIEN, MARY LAWLOR, MICHEL FORST, KIERAN MULVEY, NOELINE BLACKWELL,
DAVID SYKES, MARIA MULCAHY, HINA JILANI, JIM CONWAY AND JAMES CAVALLARO as
Trustees of FRONTLINE THE INTERNATIONAL FOUNDATION FOR THE PROTECTION OF HUMAN
RIGHTS DEFENDERS TRUST having its registered office at 81 Main Street,
Blackrock, Co. Dublin (the “Tenant” which expression shall include whoever for
the time being is entitled to interest of the Tenant in the Property under this
Lease)

 

1 In this Lease:

 

  1.1 Where the Tenant shall from time to time be or consist of two or more
persons the covenants and conditions herein expressed to be made by the Tenant
shall be deemed to be made by such persons jointly and severally.

 

  1.2 A reference to an Act of the Oireachtas refers to that Act as it applies
at the date of this Lease and any later amendment, re-enactment of it or any
legislation in substitution therefor;

 

  1.3 Save insofar as the same conflict with the definitions contained below or
except as otherwise provided or the context otherwise requires the definitions
contained in the Head Lease (as defined below) will have effect herein.

In this Agreement unless the context otherwise requires the following
expressions shall have the following meanings:-

“Gale Days” means 1st January, 1st April, 1st July and 1st October in each year;

“Head Landlord” means Iain & Gavin McConnon being the successors in title to
Corke Abbey Investments Limited;

“Head Lease” means the lease dated 19th September 1990 as entered into by
(1) Corke Abbey Investments Limited and (2) the Landlord and (3) Paul Kavanagh
in respect of the Property for a term of 35 years from 14th September 1990;

“Insurance Rent” means the sums the Landlord spends from the Insurance Rent
Commencement Date on insurance relating to the Property;

 

2



--------------------------------------------------------------------------------

“Insurance Rent Commencement Date”means the date of this sub-Lease

“Interest” means the rate of interest defined as the specified in Clause 2 of
the Head Lease;

“Permitted User” means office user;

“Property” means the property known as The Second Floor, Grattan House,
Blackrock, County Dublin with all necessary rights of access, egress and regress
thereto and where appropriate with the benefit of the rights mentioned in the
Head Lease, other than, for the avoidance of doubt, the use of the two car park
spaces mentioned in paragraph 3 of Part II of the First Schedule to the Head
Lease, and where appropriate subject to the rights of others mentioned in the
Head Lease;

“Rent” means the agreed rent to be paid by the Tenant in the amount of
€45,921.00 per annum;

“Rent Commencement Date” means the date of this lease;

“Service Charge” means Service Charge as defined in the Head Lease as well as
any amounts payable by the Landlord to Lambert Smith Hampton in connection with
the management of the building within which the Property is situate;

“Term” means five (5) years from the Term Commencement Date;

“Term Commencement Date” means the date of this sub-Lease;

 

  1.4 Any obligation to pay money in this Agreement refers to a sum exclusive of
value added tax (“VAT”) and any VAT chargeable on it is payable in addition
thereto;

 

2 In consideration of the payment of the Rent and Insurance Rent and performance
of the other covenants on the Tenant’s part contained in this Agreement

 

  2.1 THE LANDLORD hereby DEMISES to the Tenant ALL THAT the Property TO HOLD
the Property unto the Tenant for the Term PAYING therefore yearly during the
Term and so in proportion for any less time than a year FIRSTLY the Rent and
SECONDLY the Insurance Rent.

 

  2.2 The Tenant shall accept the Property on an “as is” basis.

Deletions initialled by parties to sub-lease.

 

3 The Tenant agrees with the Landlord:-

 

3



--------------------------------------------------------------------------------

  3.1 To pay the Rent by equal quarterly instalments in advance on the Gale Days
(the first and last quarterly payments being proportionate sums, if appropriate,
the first quarterly payment being made on the Rent Commencement Date).

 

  3.2 To pay when due to the Landlord or the designated payee all outgoings,
rates or other taxes payable to the Local Authority or otherwise in respect of
the Property.

 

  3.3 To pay the Insurance Rent from the Insurance Rent Commencement Date
promptly on demand. Each instalment shall fall due for payment by the Tenant as
soon as the Landlord gives the Tenant notice, accompanied by reasonable evidence
of the amount payable by the Landlord.

 

  3.4 To pay promptly when due the cost of electricity and all other utilities
supplied to and consumed on the Property.

 

  3.5 To observe and perform the obligations, so far as they relate to the
Property, undertaken in the Head Lease by the person named in it as tenant,
except the obligation to pay Rent, Service Charge and Insurance Rent.

 

  3.6 Not at any time to assign transfer under let or part with or share the
possession or occupation of any part of the Property or suffer any party to
occupy any part of the Property as a licensee.

 

  3.7 Not at any time to assign transfer underlet or part with or share the
possession or occupation of the whole of the Property or suffer any person to
occupy the

Deletions initialled by parties to sub-lease.

whole of the Property as a licensee without the prior consent in writing of the
Landlord (such consent not to be unreasonably withheld or delayed) and (without
prejudice to the provisions of Clause 3.6 hereof and for the purposes of
clarification only) the Head Landlord.

 

  3.8 Not to make any alterations to the Property nor to make any alterations
whatsoever in the internal arrangements or external appearance of the Property
nor to erect any wireless or television aerial or other equipment for the
transmission of electronic signals without first obtaining the consent in
writing of the Landlord (such consent not to be unreasonably withheld or
delayed) and (without prejudice to the provisions of Clause 3.6 hereof and for
the purposes of clarification only) the Head Landlord.

 

  3.9 Not to use or occupy the Property or any part thereof or permit the same
to be used or occupied for any other purpose other than the Permitted User nor
in any manner inconsistent with the Permitted User except with the consent in
writing of the Landlord (such consent not to be unreasonably withheld or
delayed) and (without prejudice to the provisions of Clause 3.6 hereof and for
the purposes of clarification only) the Head Landlord.

 

4



--------------------------------------------------------------------------------

  3.10 Not knowingly to do or permit or suffer to be done any act or thing by
the Tenant, its servants or agents whereby any policy or policies of insurance
in respect of the Property or any portion of the Development or any area over
which the Tenant is granted rights herein may become void, voidable,
invalidated, cancelled or altered.

 

  3.11 To pay the Rent and the Insurance Rent without any set-off, counterclaim
or deductions whatsoever (save as permitted by law) at the times and in the
manner provided for in this Agreement.

 

  3.12 To pay the stamp duty payable on this Lease and any VAT payable whether
on the granting of this Lease or without prejudice to the generality of clause
1.4 any VAT payable on the Rent or other sums payable hereunder.

Deletions initialled by parties to sub-lease.

 

  3.13 To pay Interest on all amounts remaining outstanding 14 days after the
date due (whether formally demanded or not) to be calculated from and including
the date due up to and including the date payment is made.

 

  3.14.1  To keep the Landlord fully indemnified from and against all actions,
proceedings, claims, demands, losses, costs, expenses, damages and liability
arising in any way directly or indirectly out of any act, omission or negligence
of the Tenant or any persons in on or about the Property or exercise of any
right granted herein expressly or impliedly with the Tenant’s authority or the
Permitted User or any breach of the Tenant’s covenants or the conditions or
other provisions contained in this Lease.

 

  3.14.2  To keep the Landlord fully indemnified from and against all reasonable
costs and expenses properly incurred by the Landlord in relation to any
application for consent required under the terms of this Lease (whether such
consent is granted or not).

 

  3.14.3  To effect and keep in force to the Landlord’s satisfaction during the
Term such public liability, employers’ liability and other policies of insurance
as may be necessary to cover the Tenant against any claim arising under this
covenant and to extend such policies of insurance to include an indemnity to the
Landlord AND whenever required to do so by the Landlord to produce to the
Landlord the said policy or policies together with satisfactory evidence that
the same is or are valid and subsisting and that all premiums due thereon have
been paid.

 

  3.15 Upon the termination of this Lease quietly to deliver up to the Landlord
possession of the Property together with the Landlord’s furniture and fittings
therein in good and substantial repair and condition in all respects and at or
before the date of termination of this Lease to reinstate the Property (if so
required by the Landlord) to the condition in which the same were at the Term
Commencement Date and to remove every moulding, sign or painting or writing of
the name or business of the Tenant or any other occupier from the Property and
to make good any damage caused by the removal of the Tenant’s fixtures or
fittings or furniture or effects from the Property.

 

  3.16 The Tenant has paid to the Landlord the sum equal to three months’ rent
being €11,480.25 (the “Security Deposit”) as security for the full and timely
payment and performance of the Tenant’s obligations under this Lease. If the
Tenant fails to pay or perform in a full and timely manner any of its
obligations under this Lease, the Landlord may apply all or any portion of the
Security Deposit toward curing any such failure and compensating the Landlord
for any loss, damage or expenses arising from such failure. If the Landlord so
applies any portion of the Security Deposit, the Tenant shall immediately pay to
the Landlord the amount necessary to restore the Security Deposit to its
original amount. The Landlord shall hold the Security Deposit until the
termination of this Lease. If the Landlord assigns its interest in this Lease
and transfers the Security Deposit (or any balance thereof) to its assignee, the
Tenant shall look only to such assignee for the application and return of the
Security Deposit.

 

5



--------------------------------------------------------------------------------

4 The Landlord agrees with the Tenant:-

 

  4.1 Subject to compliance with the covenants on the Tenant’s part contained in
this Lease to allow the Tenant to possess and use the Property without
interference from the Landlord.

 

  4.2 To pay the rents, insurance rent and service charge payable under the Head
Lease.

 

  4.3 To take all reasonable steps to enforce promptly the obligations
undertaken by the Head Landlord under the Head Lease.

 

5 The parties agree:

 

  5.1 The Landlord is entitled to forfeit this Lease of the Property by entering
any part of the Property whenever the Tenant:-

 

  5.1.1 is not less than fourteen (14) days late in paying any Rent or Insurance
Rent whether formally demanded or not;

 

  5.1.2  is in breach of any obligation in this Lease;

 

  5.1.3  when the Tenant is adjudicated bankrupt or compounds or arranges with
its creditors;

 

  5.1.4  when the Tenant (if a corporate body) goes into liquidation unless that
is solely for the purpose of amalgamation or reconstruction when solvent or it
permits or suffers a receiver to be appointed over its assets.

The forfeiture of this Lease is without prejudice to any rights the Landlord may
have against the Tenant in respect of any antecedent breach by the Tenant of its
obligations hereunder.

 

  5.2 During any period not exceeding three years when all or part of the
Property cannot be put to its accustomed use because of damage from an insured
risk (as specified in Clause 7(4) of the Head Lease) the Rent is to be suspended
or reduced as appropriate unless or to the extent that the insurers do not pay
under the policy because of something done or not done by the Tenant. Any
dispute as to whether and how this clause applies is to be referred to
arbitration.

 

6



--------------------------------------------------------------------------------

  5.3 Nothing in this Lease shall require the Tenant to put the premises in any
better state of repair than exists as of the date of the Schedule of Condition
as attached hereto but for the avoidance of doubt at the expiration or sooner
determination of the term the Tenant shall yield up the property having removed
all alterations or additions made to the demised premises by the Tenant together
with any Tenant’s fixtures, fittings, furniture and effects and restored the
property to its original prevailing condition.

Deletions initialled by parties to sub-lease.

 

  5.4 Any disputed matter (save as to the payment of amounts due hereunder)
shall be referred to arbitration under this Lease is to be decided by
arbitration under the Arbitration Acts 1954 to 1980 by a single arbitrator
appointed by the parties to the dispute. If they do not agree on that
appointment the then President of the Incorporated Law Society of Ireland may
appoint the arbitrator at the written request of either party.

 

  5.5 Any notices requiring to be served on the Tenant hereunder shall be
validly served if left addressed or sent by post to the Tenant (or if there
shall be more than one of them to any one or more of them) at the Property or at
the last known address or addresses of the Tenant or any of them in Ireland and
any notice required to be served on the Landlord shall be validly served if left
or posted to the registered office of the Landlord and any such notice may be
served by the Landlord’s servants and agents and be served on the Tenant’s
servants or agents.

 

  5.6 No warranty express or implied is made by the Landlord that the Permitted
User is authorised under the Planning and Development Acts 2000 to 2004 and the
Building Control Act 1990 or any statutory enactments amending same or the
regulations made thereunder.

 

6. COMPANIES ACT 1990 CERTIFICATES

 

  6.1 IT IS HEREBY FURTHER CERTIFIED for the purposes of Section 29 of the
Companies Act 1990 that the Landlord and the Tenant are not bodies corporate
connected with one another in a manner which would require this transaction to
be ratified by resolution of either.

 

7. FINANCE ACT CERTIFICATES

 

  7.1 IT IS HEREBY CERTIFIED that the consideration (other than rent) for the
Lease is wholly attributable to property which is not residential property and
that the transaction does not form part of a larger transaction or of a series
of transactions in respect of which the amount or value or the aggregate amount
or value of the consideration (other than rent) which is attributable to
non-residential property exceeds €10,000.00.

 

  7.2 IT IS HEREBY FURTHER CERTIFIED that Section 53 (lease combined with
building agreement for dwelling house / apartment) of the Stamp Duties
Consolidation Act 1999 does not apply to this instrument.

 

7



--------------------------------------------------------------------------------

IN WITNESS whereof the parties hereto have caused their Common Seals to be
affixed the day and year first herein written.

 

The COMMON SEAL       of THE LANDLORD       was affixed hereto in the presence
of:             /s/ Rory J. Cowan         Director       /s/ Jeffrey M.
Fitzgerald       Director/Secretary      

 

SIGNED and DELIVERED As a Deed on behalf of the Trustees of FRONTLINE THE
INTERNATIONAL FOUNDATION FOR THE PROTECTION OF HUMAN RIGHTS DEFENDERS TRUST /s/
Noeline Blackwell By NOELINE BLACKWELL in the presence of: /s/ Tara Madden
SIGNED and DELIVERED As a Deed on behalf of the Trustees of FRONTLINE THE
INTERNATIONAL FOUNDATION FOR THE PROTECTION OF HUMAN RIGHTS DEFENDERS TRUST /s/
James Conway By JIM CONWAY in the presence of: /s/ Tara Madden

 

8



--------------------------------------------------------------------------------

Dated 4 day of February 2011

LIONBRIDGE INTERNATIONAL

One Part

 

THE TRUSTEES OF

FRONTLINE THE INTERNATIONAL

FOUNDATION FOR THE PROTECTION

OF HUMAN RIGHTS DEFENDERS TRUST

Other Part

 

SUB-LEASE Second Floor Grattan House Temple Road Blackrock County Dublin Daniel
Spring & Co 50 Fitzwilliam Square Dublin 2

 

9